Exhibit 10.1









AMENDED AND RESTATED
SURPLUS NOTE PURCHASE AGREEMENT
Between
BUILD AMERICA MUTUAL ASSURANCE COMPANY,
as Issuer
and


HG HOLDINGS LTD.
and
HG RE LTD.
as Purchasers
Dated as of January 1, 2014







--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I
DEFINITIONS    1

Section 1.01
Definitions    1

Section 1.02
Other Definitional Provisions.    4

ARTICLE II
PURCHASE AND SALE OF SURPLUS NOTES    4

Section 2.01
Purchase and Sale of Surplus Notes    4

Section 2.02
Delivery and Payment    4

Section 2.03
Forms of Surplus Notes    5

ARTICLE III
TERMS AND CONDITIONS OF REPAYMENT; MATURITY    5

Section 3.01
Interest    5

Section 3.02
Principal    5

Section 3.03
Payments by the Issuer.    5

Section 3.04
Priority of Payment    6

Section 3.05
Pre-Payment    6

ARTICLE IV
REGISTRATION OF SURPLUS NOTES; TRANSFER AND EXCHANGE    6

Section 4.01
Surplus Note Register    6

Section 4.02
Exchanges and Transfers    6

ARTICLE V
PURCHASERS' REPRESENTATIONS    7

Section 5.01
Investment Intent    7

ARTICLE VI
EVENTS OF DEFAULT    7

Section 6.01
Events of Default    7

Section 6.02
Remedies Upon an Event of Default    7

ARTICLE VII
REPRESENTATIONS AND WARRANTIES    7

Section 7.01
Representations and Warranties    7

ARTICLE VIII
COVENANTS OF THE ISSUER    8

Section 8.01
Covenants    8

ARTICLE IX
SUBORDINATION    9

Section 9.01
Subordination    9

ARTICLE X
REDEMPTION    9


-i-

--------------------------------------------------------------------------------




Section 10.01
Redemption of Surplus Notes.    9

Section 10.02
Effect of Redemption Notice    10

Section 10.03
No Other Redemption    10

ARTICLE XI
MISCELLANEOUS    10

Section 11.01
Notices    10

Section 11.02
IRS Forms.    10

Section 11.03
Amendments, Waivers.    10

Section 11.04
Successors and Assigns; Third Party Beneficiaries    11

Section 11.05
Severability    11

Section 11.06
Binding Effect    11

Section 11.07
Governing Law; Consent to Jurisdiction    11

Section 11.08
Execution in Counterparts    11

Section 11.09
Entire Agreement    11

Section 11.10
Limited Recourse    11

Section 11.11
Headings    12





SCHEDULES AND EXHIBITS
Schedule I    Notice Information
Exhibit A-1    Form of Series A Notes
Exhibit A-2    Form of Series B Notes
Exhibit B    Calculation of the Index Rate in effect
From January 1, 2014,
To and including December 31, 2014







-ii-

--------------------------------------------------------------------------------




This AMENDED AND RESTATED SURPLUS NOTE PURCHASE AGREEMENT, dated as of January
1, 2014, is made by and between Build America Mutual Assurance Company, a New
York mutual insurance company (together with its successors and assigns, the
"Company" or the "Issuer"), HG Holdings Ltd., an exempted Bermuda limited
company (together with its successors and assigns, the "Series 2012-A
Purchaser"), and HG Re Ltd., an exempted Bermuda limited company (together with
its successors and assigns, the "Series 2012-B Purchaser" and, together with the
Series 2012-A Purchaser, the "Purchasers" and each a "Purchaser").
RECITALS
WHEREAS, the Issuer was formed as a mutual property and casualty insurance
company to issue surety and financial guaranty insurance coverages; and
WHEREAS, in order to provide the Issuer with sufficient capital support to
conduct its insurance business, upon the terms and subject to the conditions of
this Agreement, (i) the Issuer desires to issue and sell to the Series 2012-A
Purchaser, and the Series 2012-A Purchaser desires to purchase from the Issuer,
surplus notes (the "Series 2012-A Notes") in an aggregate principal amount of
U.S.$203,000,000, and (ii) the Issuer desires to issue and sell to the Series
2012-B Purchaser, and the Series 2012-B Purchaser desires to purchase from the
Issuer, surplus notes (the “Series 2012-B Notes” and, together with the Series
2012-A Notes, the "Surplus Notes") in an aggregate principal amount of
U.S.$300,000,000.
WHEREAS, the parties hereto desire to amend and restate this agreement, in order
to modify certain terms and provisions of this Agreement and the Surplus Notes,
which Surplus Notes shall be superseded by the amended and restated Surplus
Notes attached hereto.
NOW, THEREFORE, for full and fair consideration, the parties hereto agree as
follows:
ARTICLE I
DEFINITIONS
Section 1.01    Definitions. The following capitalized terms shall have the
following meanings:
"Agreement" means this Amended and Restated Surplus Note Purchase Agreement, as
the same may from time to time be amended, supplemented or otherwise modified in
accordance with the terms hereof.
“Applicable Interest Rate” means (i) for the period from July 17, 2012 to and
including December 31, 2013, a per annum interest rate of 8.0%, (ii) during the
Index Period, the Index Rate, and (iii) at all times following the Index Period,
a per annum fixed interest rate equal to the greater of (a) 8.0% or (b) the last
Index Rate in effect prior to the Index Period Termination Date.
"Business Day" means any day other than a Saturday or a Sunday or any day on
which banking institutions, in New York, New York, or the Islands of Bermuda,
are authorized or obligated by law, regulation or executive order to be closed.

1

--------------------------------------------------------------------------------




“Computation Date” means the first day following the December 15 preceding each
Index Rate Reset Date on which the Federal Reserve Board makes available its
H.15 weekly release on Selected Interest Rates (or equivalent releases).
"Dollar" or "U.S.$" means a dollar or other equivalent unit in such coin or
currency of the United States as at the time shall be legal tender for all
debts, public and private.
"Event of Default" has the meaning specified in Section 6.01 hereof.
"Holder" means, with respect to any Surplus Note, the Person in whose name such
Surplus Note is registered in the Surplus Note Register.
“Index Period” means the period from January 1, 2014 to and including the Index
Period Termination Date.
“Index Period Termination Date” means (i) December 31, 2018 or (ii) December 31,
2021 if the Issuer elects to extend the Index Period pursuant to Section 3.01(d)
hereof.
“Index Rate” means, beginning on the Index Rate Effective Date, the US Treasury
Rate plus 3.00%.
“Index Rate Effective Date” means January 1, 2014.
“Index Rate Reset Date” means January 1 of each year during the Index Period.
"Insolvency Event" means that (x) an involuntary bankruptcy, insolvency or
similar proceeding shall be commenced or an involuntary petition shall be filed
in a court of competent jurisdiction seeking (i) relief in respect of the Issuer
or of all or substantially all of its property or assets under any applicable
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator, rehabilitator,
liquidator or similar official with respect to the Issuer or all or
substantially all of its property or assets, or (iii) the winding-up,
liquidation or dissolution of the Issuer, and any such proceeding or petition
shall continue undismissed for a period of thirty (30) or more consecutive
calendar days or an order or decree approving or ordering any of the foregoing
shall be entered, or (y) the Issuer shall (i) voluntarily commence any
proceeding or file any petition seeking relief (or take any similar or analogous
action) under any applicable bankruptcy, insolvency, receivership or similar
law, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner to, any proceeding or the filing of any petition described in
clause (x) above, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator, rehabilitator, liquidator or
similar official with respect to the Issuer or all or substantially all of its
property or assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any proceeding or petition described in clause (x)
above, (v) make a general assignment for the benefit of its creditors, or (vi)
become unable, admit in writing its inability, or fail generally to pay its
debts or contractual obligations as they become due.
"Issue Date" means, with respect to any Surplus Note, the date on which the
Issuer issues such Surplus Note.

2

--------------------------------------------------------------------------------




"Maturity Date" means, with respect to any Surplus Notes, the date on which all
outstanding unpaid principal on such Surplus Note becomes due and payable as
therein or herein provided, whether at the Stated Maturity Date or by
declaration of acceleration.
"Payment Date" means, for any Quarterly Payment Date or the Maturity Date for
which Regulatory Approval has been received pursuant to Section 3.03(a), the
later of (i) five Business Days following the receipt of Regulatory Approval or
(ii) said Quarterly Payment Date or the Maturity Date.
"Person" means an individual, corporation (including a business trust),
partnership, limited liability company, joint venture, association, joint stock
company, trust (including any beneficiary thereof), unincorporated association
or government or any agency or political subdivision thereof.
"Purchasers" has the meaning specified in the introduction to this Agreement.
"Quarterly Payment Date" means each March 1, June 1, September 1 and December 1,
commencing December 1, 2012, provided that if such day is not a Business Day,
the next succeeding Business Day.
"Record Date" means the date on which the Holders of any Surplus Note entitled
to receive a payment with respect to principal or interest on the next
succeeding Payment Date are determined, such date as to any Payment Date being
five (5) Business Days prior to such Payment Date.
"Regulatory Authority" means, with respect to the Issuer, the Superintendent of
the New York State Department of Financial Services.
"Regulatory Approval" means, with respect to any action by the Issuer, approval
of the Superintendent of the New York State Department of Financial Services.
"Series 2012-A Notes" means Surplus Notes of the Issuer denominated as Series
2012-A Notes in an aggregate principal amount of U.S.$203,000,000 and issued in
denominations of U.S.$1,000,000.
"Series 2012-B Notes" means Surplus Notes of the Issuer denominated as Series
2012-B Notes in an aggregate principal amount of U.S.$300,000,000 and issued in
denominations of U.S.$1,000,000.
"Series 2012-A Purchaser" has the meaning specified in the introduction to this
Agreement.
"Series 2012-B Purchaser" has the meaning specified in the introduction to this
Agreement.
"Stated Maturity Date" means April 1, 2042.

3

--------------------------------------------------------------------------------




"Superintendent" means the Superintendent of the New York State Department of
Financial Services.
"Surplus Note Register" has the meaning specified in Section 4.01 hereof.
"Surplus Notes" has the meaning specified in the recitals hereof.
“US Treasury Rate” means the mean average (rounded up to the nearest second
decimal place if the third decimal place is 5 or greater, otherwise rounded down
to the nearest second decimal place) of the daily yields, on each Federal
Reserve Banks’ business day from and including November 1 to and including
December 15, of United States Treasury securities adjusted to a constant
maturity of one year, as made available by the Federal Reserve Board in its H.15
weekly releases on Selected Interest Rates (or their equivalent, if the H.15
release is no longer available or applicable) (currently posted at
http://www.federalreserve.gov/releases/h15/current/default.htm). In the event
that the foregoing is no longer available from the Federal Reserve Board, the
Issuer will reasonably select a new source that provides comparable information
needed to calculate the US Treasury Rate. The Issuer will notify the Holders of
such selection.
"Wire Transfer" means the payment instructions given by the Purchaser or the
Issuer, respectively, in connection with any Surplus Note payments.
Section 1.02    Other Definitional Provisions.
(a)    All terms defined in this Agreement shall have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto.
(b)    The words "hereof," "herein" and "hereunder" and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement; and Section and subsection
references contained in this Agreement are references to Sections or subsections
in or to this Agreement unless otherwise specified.
ARTICLE II    
PURCHASE AND SALE OF SURPLUS NOTES
Section 2.01    Purchase and Sale of Surplus Notes. Upon the terms and subject
to the conditions set forth in this Agreement, and in reliance on the covenants
and agreements herein set forth,
(c)    on July 17, 2012, the Issuer shall issue and the Series 2012-A Purchaser
shall purchase all of the Series 2012-A Notes; and
(d)    on July 17, 2012, the Issuer shall issue and the Series 2012-B Purchaser
shall purchase all of the Series 2012-B Notes.
Section 2.02    Delivery and Payment. The Issuer shall duly execute and deliver
the Series 2012-A Surplus Notes and the Series 2012-B Notes to the respective
Purchaser on the dates specified

4

--------------------------------------------------------------------------------




in Section 2.01 hereof, in a combined aggregate principal amount of
U.S.$503,000,000. Against such delivery,
(a)    the Series 2012-A Purchaser shall pay and/or transfer to the Issuer,
immediately available funds by Wire Transfer to such account of the Issuer as
has been previously specified to the Purchasers, in the amount of
U.S.$203,000,000, on the date that Surplus Notes are executed and delivered to
Series 2012-A Purchaser pursuant to Section 2.01(a) hereof; and
(b)    the Series 2012-B Purchaser shall pay and/or transfer to the Issuer,
immediately available funds by Wire Transfer to such account of the Issuer as
has been previously specified to the Purchasers, in the amount of
U.S.$300,000,000, on the date that Surplus Notes are executed and delivered to
Series 2012-B Purchaser pursuant to Section 2.01(b) hereof.
Section 2.03    Forms of Surplus Notes. The Surplus Notes shall be issued
substantially in the form of the Surplus Notes attached as Exhibit A-1 and
Exhibit A-2 hereto and shall be duly executed and delivered by the Issuer as
hereinafter provided.
ARTICLE III    
TERMS AND CONDITIONS OF REPAYMENT; MATURITY
Section 3.01    Interest.
(c)    The Surplus Notes shall bear interest at the Applicable Interest Rate on
the outstanding principal amount of the Surplus Notes from the Issue Date to but
excluding the date that the applicable principal is repaid.
(d)    The Applicable Interest Rate for the initial Index Rate period (January
1, 2014 to and including December 31, 2014) will be 3.13%. The Issuer shall
calculate the Index Rate on each Computation Date, in the manner set forth in
Exhibit B hereto, and promptly report to the Holders such rate, along with
details supporting the calculation thereof. Such rate shall become effective on
the Index Rate Reset Date next succeeding the Computation Date and interest at
such rate shall accrue each day during the related period, commencing on and
including such Index Rate Reset Date to but excluding the next Index Rate Reset
Date. Interest shall be computed on the basis of a 360-day year comprised of
twelve 30-day months.
(e)    Interest shall be due and payable as provided in Section 3.03(a), subject
to the receipt of Regulatory Approval and the priority of payments set forth in
Section 3.04.
(f)    At any time prior to November 30, 2018, the Issuer may elect to set the
Index Period Termination Date to December 31, 2021. If the Issuer so elects, the
Issuer will provide written notice of the new Index Period Termination Date to
the Holders no later than December 1, 2018.



5

--------------------------------------------------------------------------------




Section 3.02    Principal. Subject to the receipt of Regulatory Approval and the
priority of payments set forth in Section 3.04, the principal of the Surplus
Notes shall be due and payable on the Stated Maturity Date.
Section 3.03    Payments by the Issuer.
(a)    Unless Regulatory Approval has previously been obtained, not later than
fifteen (15) calendar days prior to any Quarterly Payment Date or the Stated
Maturity Date, the Issuer shall request Regulatory Approval to (i) make payments
on the Surplus Notes in an amount equal to or greater than the accrued interest
as of such Quarterly Payment Date and (ii) repay the principal of the Surplus
Notes on the Stated Maturity Date, as applicable, and use its best efforts to
obtain such approval. To the extent Regulatory Approval is obtained, the Issuer
shall make payment on the Surplus Notes in accordance with the terms of this
Agreement. Interest unpaid on any Payment Date shall be deferred until
Regulatory Approval is obtained for the payment of such interest, and no
interest shall accrue on any such deferred interest. Payment of any principal
remaining outstanding as of the Stated Maturity Date shall be deferred until
Regulatory Approval shall have been obtained for such payment. Pursuant to
Section 1307(b) of the New York Insurance Law, interest and principal shall be
repaid only out of free and divisible surplus of the Issuer with the approval of
the Superintendent whenever, in his judgment, the financial condition of the
Issuer warrants. In the event of insolvency of the Issuer, unearned premiums
shall be deemed to be part of its free and divisible surplus.
(b)    Principal that has not been paid on the Stated Maturity Date shall
continue to accrue interest at the Applicable Interest Rate up to but excluding
the date on which such amount is actually paid.
(c)    All payments required to be made by the Issuer with respect to this
Article III shall be made: (i) by Wire Transfer of immediately available funds
not later than 1:00 p.m., New York City time, and (ii) to the account of the
applicable Holders, or to such other account as such Holders may have most
recently designated in writing for such purpose by notice to the Issuer.
(d)    The Issuer and any agent of the Issuer may treat the Person in whose name
any Surplus Note is registered on the Surplus Note Register as the owner of such
Surplus Note on the applicable Record Date for the purpose of receiving payments
of principal and interest on such Surplus Note and on any other date for all
other purposes whatsoever (whether or not such payment is overdue), and neither
the Issuer nor any agent of the Issuer shall be affected by notice to the
contrary.
Section 3.04    Priority of Payment. As funds become available, they will be
used on each Payment Date to make payments in the following order, satisfying
each category of payment in full before beginning payments on the subsequent
category: (i) outstanding principal of the Series 2012-A Notes, plus any accrued
interest thereon, (ii) the interest due and payable on Series 2012-B Notes, and
(iii) the outstanding principal of Series 2012-B Notes. The Issuer shall not
make any payment on Series 2012-B Notes, or on any other debt subordinated to
the Surplus Notes, until all interest due and all outstanding principal on
Series 2012-A Notes has been paid.

6

--------------------------------------------------------------------------------




The Issuer shall not make any payment of principal on any debt subordinated to
the Surplus Notes until all interest due and all outstanding principal on all of
the Surplus Notes has been paid.
Section 3.05    Pre-Payment. Subject to the receipt of Regulatory Approval and
the priority of payments set forth in Section 3.04, the Issuer may, at its sole
option, pre-pay any or all of the principal on the Surplus Notes on any
Quarterly Payment Date, upon five (5) Business Days' prior written notice to the
Holders in accordance with Section 10.01.
ARTICLE IV    
REGISTRATION OF SURPLUS NOTES; TRANSFER AND EXCHANGE
Section 4.01    Surplus Note Register. The Issuer shall keep a register (the
"Surplus Note Register") at its office in New York, New York, in which it shall
provide for the registration of the Surplus Notes, the registration of transfers
of the Surplus Notes and a record of all payments made of interest and
principal. Such Surplus Note Register shall be in written form or in any other
form capable of being converted into written form within a reasonable time. Upon
surrender for registration of transfer of any Surplus Note at the office of the
Issuer and in compliance with the restrictions set forth in any legend appearing
on any Surplus Note, the Issuer shall execute and deliver, in the name of the
designated transferee or transferees, one or more new Surplus Notes of like
terms.
Section 4.02    Exchanges and Transfers. At the option of any Holder, Surplus
Notes may be exchanged for one or more Surplus Notes to effectuate the division
of any Surplus Notes held by the Holder into paid and unpaid portions and the
surrender of the paid portion, upon surrender of the Surplus Notes to be
exchanged at the office of the Issuer or such other office as the Issuer may
designate for such purposes. Whenever any Surplus Note is surrendered for
exchange, the Issuer shall execute and deliver the Surplus Note that the Holder
making the exchange is entitled to receive. Any Surplus Notes issued upon any
registration of transfer or exchange of a Surplus Note shall be the valid
obligations of the Issuer, evidencing the same debt, and entitled to the same
benefits under this Agreement, as the Surplus Note surrendered upon such
registration of transfer or exchange. Every Surplus Note presented or
surrendered for registration of transfer or exchange shall be duly endorsed, or
be accompanied by a written instrument of transfer in form satisfactory to the
Issuer duly executed by the Holder thereof or its attorney duly authorized in
writing. No service charge shall be made to a purchaser for any registration of
transfer or exchange of a Surplus Note, but the Issuer may require payment of a
sum sufficient to cover the expenses of delivery (if any) not made by regular
mail or any tax or other governmental charge payable in connection therewith.
ARTICLE V    
PURCHASERS’ REPRESENTATIONS
Section 5.01    Investment Intent. Each Purchaser represents that it is
purchasing the Surplus Notes for its own account for investment and not with a
view to the distribution thereof and has no present intention of selling,
negotiating or otherwise disposing of the Surplus Notes, except for
contributions to direct or indirect wholly-owned subsidiaries.

7

--------------------------------------------------------------------------------




ARTICLE VI    
EVENTS OF DEFAULT
Section 6.01    Events of Default. The occurrence of any of the following events
shall constitute an "Event of Default" hereunder:
(a)    default is made in the payment of any installment of interest on the
Surplus Notes when such interest becomes due and payable and such default
continues for a period of 30 calendar days, provided that the Issuer has
obtained Regulatory Approval for such interest payment in accordance with
Section 3.03(a) hereof; or
(b)    default is made in the payment of the principal of the Surplus Notes when
such principal becomes due and payable, provided that the Issuer has obtained
Regulatory Approval for such principal payment in accordance with Section
3.03(a) hereof; or
(c)    an Insolvency Event; or
(d)    the Issuer fails to comply with the covenants set forth in Sections
8.01(b) or 8.01(c) within thirty (30) calendar days following receipt of written
notice from a Holder of a breach of the applicable covenant; or
(e)    the Issuer violates the covenant set forth in Section 8.01(d).
Section 6.02    Remedies Upon an Event of Default. Upon the occurrence of an
Event of Default, to the extent provided in any Regulatory Approval, and subject
to the priority of payments set forth in Section 3.04, each Holder of a Surplus
Note may give notice of such Event of Default to the Issuer, and demand payment
of the entire outstanding principal amount of such Surplus Note, plus accrued
interest, plus interest on such overdue principal at the Applicable Interest
Rate, plus such further amounts as shall be necessary to cover the Holder's
costs and expenses of collection, including reasonable attorneys' fees.
ARTICLE VII    
REPRESENTATIONS AND WARRANTIES
Section 7.01    Representations and Warranties. The Company hereby represents
and warrants to the Purchasers:
(a)    The Company has been duly incorporated and is validly existing in good
standing under the laws of the State of New York, and has the necessary power,
capacity and authority to conduct its business as described in its Charter;
(b)    The Company has full power and authority to execute and deliver this
Agreement and the certificates representing the Surplus Notes and to consummate
the transactions contemplated hereby and thereby and has taken all necessary
corporate or other action to approve and authorize the same;

8

--------------------------------------------------------------------------------




(c)    The Company is licensed as an insurance company in the State of New York;
(d)    The issuance of the Surplus Notes and compliance by the Company with all
of the provisions of the Surplus Notes and this Agreement, and the consummation
of the transactions herein and therein contemplated, will not conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement, or other agreement or instrument to which the Company is a party or
by which the Company is bound or to which any of the property or assets of the
Company is subject, or which affects the validity, performance or consummation
of the transactions contemplated by this Agreement, nor will such action result
in any violation of any statute or any order, rule or regulation of any court or
insurance regulatory authority or other governmental agency or body having
jurisdiction over the Company or any of its properties; and
(e)    This Agreement has been duly authorized, executed and delivered by the
Company.
ARTICLE VIII    
COVENANTS OF THE ISSUER
Section 8.01    Covenants. So long as any amount shall remain owing by the
Issuer under this Agreement or the Surplus Notes, the Issuer shall take the
following actions:
(a)    Payment of Interest and Principal. Subject to the receipt of Regulatory
Approval, the Issuer shall duly and punctually pay the interest and principal on
the Surplus Notes, in accordance with the terms hereof.
(b)    Reporting Requirements.
(i)    The Issuer shall publish and shall provide to the Holders annual audited
statutory financial statements promptly after it has filed the same with the
Regulatory Authority; and
(ii)    The Issuer shall provide to the Holders quarterly and annual unaudited
statutory financial statements promptly after they have filed the same with the
Regulatory Authority.
(c)    Limitation on Payments. The Issuer shall request Regulatory Approval, and
use reasonable best efforts to obtain such approval, as provided in Section
3.03(a) to make payment of interest or principal on the Surplus Notes.
(d)    Limitation on Additional Debt. Until the full principal amount of the
Surplus Notes and any interest incurred thereon has been paid to the Holders,
the Issuer shall not issue any debt obligations (i) to which the Surplus Notes
would be subordinated or with which they would rank pari passu or (ii) the
principal of which is payable, in whole or in part, prior to the payment in full
of the principal of the Surplus Notes and interest incurred thereon.

9

--------------------------------------------------------------------------------




ARTICLE IX    
SUBORDINATION
Section 9.01    Subordination. The Issuer covenants and agrees, and the Holders
by their acceptance of the Surplus Notes, likewise covenant and agree, that in
the event of the liquidation of the Issuer pursuant to the New York Insurance
Code, the payment of the principal and interest on the Surplus Notes shall be
expressly subordinate and junior in right of payment to the prior payment in
full of all policy obligations and all other liabilities of the Issuer other
than any indebtedness that is expressly subordinate to the Surplus Notes, but
prior to the distribution of assets to members. Amounts distributable to the
Holders of the Surplus Notes shall nevertheless be distributed in accordance
with the priority of payments set forth in Section 3.04.
ARTICLE X    
MISCELLANEOUS
Section 10.01    Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be delivered by the following means:
(i) hand delivery, (ii) overnight courier service (e.g., FedEx or DHL); (iii)
registered or certified U.S. mail, postage prepaid and return receipt requested;
or (iv) facsimile transmission. If any notice or other communication provided
for herein is sent by any party by electronic e-mail it shall not be deemed to
have been delivered to the addressee if the party sending such notice or
communication receives a response from the intended addressee that he or she
will not be able to retrieve e-mail due to vacation, other absence from the
office, system failure or other reason. All such notices shall be delivered to
the parties as set forth on Schedule I hereof. All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.
Section 10.02    IRS Forms.    Each Holder, by its acceptance of a Surplus Note,
agrees to provide a completed Form W-8 BEN, or other similar form required by
the Internal Revenue Service, if requested by the Company, establishing that the
interest paid on the Surplus Note is not subject to U.S. withholding tax.
Section 10.03    Amendments, Waivers.
(a)    Except as otherwise expressly provided herein, no amendment or waiver of
any provision of this Agreement shall in any event be effective unless the same
shall be in writing and signed by the parties hereto.
(b)    Each such amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. A failure or
delay in exercising any right, power or privilege with respect to this Agreement
will not be presumed to operate as a waiver, and a single or partial exercise of
any right, power or privilege will not be presumed to preclude any subsequent or
further exercise of that right, power or privilege or the exercise of any other
right, power or privilege.
Section 10.04    Successors and Assigns; Third Party Beneficiaries. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective

10

--------------------------------------------------------------------------------




successors. This Agreement shall not be transferred or assigned except as
mutually agreed by the parties in writing. Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto and their respective successors and permitted transferees) any legal or
equitable right, remedy or claim under or by reason of this Agreement. In the
event the Issuer consolidates or merges into another entity or transfers
substantially all of its assets to another entity, the entity into which the
Company consolidates or merges or to which the assets of the Issuer are
transferred must assume the liability of the Company hereunder.
Section 10.05    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
Section 10.06    Binding Effect. This Agreement shall remain in full force and
effect until such time as all of the Surplus Notes issued to either Purchaser
shall have been repaid in full and cancelled.
Section 10.07    GOVERNING LAW. THIS AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK AND
APPLICABLE REGULATIONS ISSUED PURSUANT THERETO.
Section 10.08    Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
Section 10.09    Entire Agreement. This Agreement constitutes the entire
agreement between the parties relating to the subject matter hereof and
supersedes any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.
Section 10.10    Limited Recourse. The obligation of the Issuer to pay the
Surplus Notes shall not be part of the legal liabilities of the Issuer and shall
not be a basis of any set-off but until the Surplus Notes are repaid, all
statements published by the Issuer or filed with the Superintendent shall show,
as a footnote, the amount then remaining unpaid.
Section 10.11    Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
[SIGNATURE PAGE FOLLOWS]



11

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the first date
written above.
BUILD AMERICA MUTUAL ASSURANCE COMPANY
as Issuer
By:         
Name:
Title:


HG HOLDINGS LTD.
as Purchaser
By:         
Name:
Title:




HG RE LTD.
as Purchaser
By:         
Name:
Title:



12

--------------------------------------------------------------------------------




SCHEDULE I
to
Surplus Note Purchase Agreement between Build America Mutual Assurance Company,
HG Holdings Ltd. and HG Re Ltd.


NOTICE INFORMATION


Address for Notices to Issuer:
 



Build America Mutual Assurance Company
ATTN: General Counsel
200 Liberty St., 27th Floor
New York, NY 10281
Telephone: 212-365-7561
Email: amakowski@buildamerica.com


Address for Notices to Series 2012-A Purchaser:


HG Holdings Ltd.
ATTN: President
14 Wesley Street, Fifth Floor
Hamilton HM 11
Bermuda
Telephone: (441) 278-3148
Fax: (441) 278-3145
Email: sheila.nicoll@siriusgroup.com


With a copy to:


White Mountains Insurance Group, Ltd.
ATTN: General Counsel
80 South Main Street
Hanover, NH 03755
Telephone: (603) 640-2202
Fax: (603) 643-4592
Email: rseelig@whitemountains.com


Address for Notices to Series 2012-B Purchaser:


HG Re Ltd.
ATTN: President
14 Wesley Street, Fifth Floor




--------------------------------------------------------------------------------




Hamilton HM 11
Bermuda
Telephone: (441) 278-3148
Fax: (441) 278-3145
Email: sheila.nicoll@siriusgroup.com


With a copy to:


White Mountains Insurance Group, Ltd.
ATTN: General Counsel
80 South Main Street
Hanover, NH 03755
Telephone: (603) 640-2202
Fax: (603) 643-4592
Email: rseelig@whitemountains.com




--------------------------------------------------------------------------------




EXHIBIT A-1

FORM OF SERIES A NOTE (AMENDED AND RESTATED)
[ISSUE DATE]
Series 2012-A
Build America Mutual Assurance Company, a mutual insurance company duly
organized and existing under the laws of the State of New York (the "Company"),
for value received hereby promises to pay in cash to HG Holdings Ltd., or its
assigns, on April 1, 2042, the outstanding balance of the principal sum of
U.S.$1,000,000 (One Million Dollars) plus interest thereon at the Applicable
Interest Rate. Interest will be computed on the basis of a 360-day year of
twelve 30-day months. All principal and interest shall be paid at the principal
corporate office of the Company or such other place, which shall be acceptable
to the Company, as the holder hereof shall designate in writing to the Company,
in collected and immediately available funds in lawful money of the United
States of America.
Principal and interest shall be payable on the terms and conditions set forth
below and as otherwise provided in the Amended and Restated Surplus Note
Purchase Agreement pursuant to which this Surplus Note was issued (the
“Agreement”). The Applicable Interest Rate in effect from time to time will be
determined in accordance with the terms of the Agreement. Capitalized terms not
otherwise defined herein shall have the meaning given them in the Agreement.
1.No payment of principal or interest shall be permitted on this Surplus Note
without Regulatory Approval. The Company covenants that it shall use its best
efforts to obtain such approvals as specified in the Agreement.
2.    Subject to the provisions of Paragraph 1 hereof, and as provided by and
subject to the provisions of the Agreement, the Company may pre-pay principal on
the Surplus Notes from time to time upon five (5) Business Days prior written
notice to HG Holdings Ltd. or its assigns.
3.    The Company hereby covenants it shall not make any payment of principal or
interest on the Series 2012-B Notes, or on any other debt subordinated to this
Surplus Note, until all outstanding principal and all interest due on Series
2012-A Notes has been paid.
4.    To the extent that a payment of all or a portion of the principal of this
Surplus Note or interest hereon is prohibited pursuant to the provisions of
Paragraph 1 hereof, such prohibition shall not be considered to be a forgiveness
of the indebtedness hereunder, and interest shall continue to be accrued and
paid at the rate provided herein through the date of payment on any such unpaid
principal (but not on interest the payment of which was prohibited pursuant to
the provisions of Paragraph 1 hereof, during the period of such prohibition),
and promptly (and in no event later than 30 calendar days) after the removal of
any such prohibition the Company shall make payment of all amounts then past due
and owing hereunder.




--------------------------------------------------------------------------------




5.    Upon the occurrence of an Event of Default, the Company will, upon demand
by the holder of this Surplus Note, and subject to the provisions of Paragraph 1
hereof, pay to it the whole amount of the principal of this Surplus Note, plus
accrued interest, with interest upon the overdue principal; and, in addition
thereof, such further amount as shall be sufficient to cover the costs and
expenses of collection, including reasonable attorneys' fees.
6.    In the event of the liquidation of the Company pursuant to the New York
Code, the claims under this Surplus Note shall only be paid out of any assets
remaining after the payment of all policy obligations and all other liabilities
of the Company but before distribution of assets to members or to any holders of
indebtedness expressly subordinated to the Surplus Notes.
7.    Except for the events described in Paragraphs 1 and 5 above, no provision
of this Surplus Note shall alter or impair the obligation of the Company, which
is absolute and unconditional, to pay the principal of and interest on this
Surplus Note at the times, place and rate, and in the coin or currency, herein
prescribed. No provision of this Surplus Note shall extinguish ultimate
liability for the payment of principal and interest hereunder.
8.    No payment obligation of the Company on this Surplus Note shall form a
part of the Company's legal liabilities, or be a basis of any setoff, until
Regulatory Approval therefor has been received. All statements published or
filed with the Superintendent by the Company shall show the amount then
remaining unpaid on the Company’s Surplus Notes as a special surplus account.
The obligation of the Company under this Surplus Note may not be offset or be
subject to recoupment with respect to any liability or obligation owed to the
Company.
9.    Each payment made hereunder will be made in accordance with Section
3.04(i) of the Agreement.
10.    In the event that any payment of principal or interest on this Surplus
Note is scheduled to be made on a day that is not a Business Day, then such
payment shall be made on the next following Business Day and no additional
interest shall accrue as a result of payment on such following Business Day. For
the purpose of this Paragraph 10, "Business Day" shall mean any day that is not
a Saturday, Sunday or any other day on which banking institutions in the State
of New York are permitted or required by any applicable law to close.
11.    No agreement or interest securing any obligation of the Company, whether
existing on the date of this Surplus Note or subsequently entered into, shall
apply to or secure the obligation of the Company under this Surplus Note.
12.    In the event the Company consolidates or merges into another entity or
transfers substantially all of its assets to another entity, the entity into
which the Company consolidates or merges or to which the assets of the Company
are transferred must assume the liability of the Company hereunder.
13.    This Surplus Note shall in all respects be governed by, and construed in
accordance with, the laws of the State of New York and applicable regulations
issued pursuant thereto.




--------------------------------------------------------------------------------




14.    The Surplus Note in its form before the amendment and restatement of the
Agreement and this Surplus Note is marked as “superseded” and stapled to the
rear of this Surplus Note.
IN WITNESS WHEREOF, the Company has caused this Surplus Note to be executed in
its name and attested to by its authorized officer, and its corporate seal to be
hereunto affixed, all as of the date first written above.
BUILD AMERICA MUTUAL ASSURANCE COMPANY
(CORPORATE SEAL)
By:

Name:
Title:

Attest:_________________________




--------------------------------------------------------------------------------




EXHIBIT A-2

FORM OF SERIES B NOTE (AMENDED AND RESTATED)
[ISSUE DATE]
Series 2012-B
Build America Mutual Assurance Company, a mutual insurance company duly
organized and existing under the laws of the State of New York (the "Company"),
for value received hereby promises to pay in cash to HG Re Ltd., or its assigns,
on April 1, 2042, the outstanding balance of the principal sum of U.S.$1,000,000
(One Million Dollars) plus interest thereon at the Applicable Interest Rate.
Interest will be computed on the basis of a 360-day year of twelve 30-day
months. All principal and interest shall be paid at the principal corporate
office of the Company or such other place, which shall be acceptable to the
Company, as the holder hereof shall designate in writing to the Company, in
collected and immediately available funds in lawful money of the United States
of America.
Principal and interest shall be payable on the terms and conditions set forth
below and as otherwise provided in the Amended and Restated Surplus Note
Purchase Agreement pursuant to which this Surplus Note was issued (the
“Agreement”). The Applicable Interest Rate in effect from time to time will be
determined in accordance with the terms of the Agreement. Capitalized terms not
otherwise defined herein shall have the meaning given them in the Agreement.
1.    Other than contributions to direct or indirect wholly-owned subsidiaries,
this Surplus Note may not be sold, transferred or assigned, in whole or in part,
unless it has been released from the trust account established pursuant to the
Supplemental Trust Agreement dated as of July 17, 2012, among the Company, HG Re
Ltd., an exempted Bermuda limited company and The Bank of New York Mellon, as
trustee.
2.    No payment of principal or interest shall be permitted on this Surplus
Note without Regulatory Approval. The Company covenants that it shall use its
best efforts to obtain such approvals as specified in the Agreement.
3.    Payment of principal and interest hereof shall be subject to the priority
of payments set forth in the Agreement. The Company hereby covenants it shall
not make any payment of principal or interest on any debt subordinated to this
Surplus Note until all outstanding principal and all interest due on Series
2012-B Notes has been paid.
4.    Subject to the provisions of Paragraph 2 and 3 hereof, and as provided by
and subject to the provisions of the Agreement, the Issuer may pre-pay principal
on the Surplus Notes from time to time upon five (5) Business Days prior written
notice to HG Re Ltd. or its assigns.
5.    To the extent that a payment of all or a portion of the principal of this
Surplus Note or interest hereon is prohibited pursuant to the provisions of
Paragraph 2 hereof, such prohibition shall not be considered to be a forgiveness
of the indebtedness hereunder, and interest




--------------------------------------------------------------------------------




shall continue to be accrued and paid at the rate provided herein through the
date of payment on any such unpaid principal (but not on interest the payment of
which was prohibited pursuant to the provisions of Paragraph 2 hereof, during
the period of such prohibition), and promptly (and in no event later than 30
calendar days) after the removal of any such prohibition the Company shall make
payment of all amounts then past due and owing hereunder.
6.    Upon the occurrence of an Event of Default, the Company will, upon demand
by the holder of this Surplus Note, and subject to the provisions of Paragraph 2
hereof, pay to it the whole amount of the principal of this Surplus Note, plus
accrued interest, with interest upon the overdue principal; and, in addition
thereof, such further amount as shall be sufficient to cover the costs and
expenses of collection, including reasonable attorneys' fees.
7.    In the event of the liquidation of the Company pursuant to the New York
Code, the claims under this Surplus Note shall only be paid out of any assets
remaining after the payment of all policy obligations and all other liabilities
of the Company but before distribution of assets to members or to any holders of
indebtedness expressly subordinated to the Surplus Notes; provided, however,
that the claims of the holder of this Surplus Note shall be subordinated to the
claims of the holder of the Surplus Notes of the Company denominated as Series
2012-A Notes in an aggregate principal amount of U.S.$203,000,000.
8.    Except for the events described in Paragraphs 2 and 6 above, no provision
of this Surplus Note shall alter or impair the obligation of the Company, which
is absolute and unconditional, to pay the principal of and interest on this
Surplus Note at the times, place and rate, and in the coin or currency, herein
prescribed. No provision of this Surplus Note shall extinguish ultimate
liability for the payment of principal and interest hereunder.
9.    No payment obligation of the Company on this Surplus Note shall form a
part of the Company's legal liabilities, or be a basis of any setoff, until
Regulatory Approval therefor has been received. All statements published or
filed with the Superintendent by the Company shall show the amount then
remaining unpaid on the Company’s Surplus Notes as a special surplus account.
The obligation of the Company under this Surplus Note may not be offset or be
subject to recoupment with respect to any liability or obligation owed to the
Company.
10.    Each payment made hereunder will be credited first to accrued but unpaid
interest, if any, and the balance of such payment will be credited to the
principal amount hereof.
11.    In the event that any payment of principal or interest on this Surplus
Note is scheduled to be made on a day that is not a Business Day, then such
payment shall be made on the next following Business Day and no additional
interest shall accrue as a result of payment on such following Business Day. For
the purpose of this Paragraph 11, "Business Day" shall mean any day that is not
a Saturday, Sunday or any other day on which banking institutions in the State
of New York are permitted or required by any applicable law to close.
12.    No agreement or interest securing any obligation of the Company, whether
existing on the date of this Surplus Note or subsequently entered into, shall
apply to or secure the obligation of the Company under this Surplus Note.




--------------------------------------------------------------------------------




13.    In the event the Company consolidates or merges into another entity or
transfers substantially all of its assets to another entity, the entity into
which the Company consolidates or merges or to which the assets of the Company
are transferred must assume the liability of the Company hereunder.
14.    This Surplus Note shall in all respects be governed by, and construed in
accordance with, the laws of the State of New York and applicable regulations
issued pursuant thereto.
15.    The Surplus Note in its form before the amendment and restatement of the
Agreement and this Surplus Note is marked as “superseded” and stapled to the
rear of this Surplus Note.


[SIGNATURE PAGE FOLLOWS]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Surplus Note to be executed in
its name and attested to by its authorized officer, and its corporate seal to be
hereunto affixed, all as of the date first written above.
BUILD AMERICA MUTUAL ASSURANCE COMPANY
(CORPORATE SEAL)
By:

Name:
Title:

Attest:_________________________




--------------------------------------------------------------------------------




EXHIBIT B
Calculation of the Index Rate in effect
From January 1, 2014,
To and including December 31, 2014


1-year U.S. Treasury Rate:




11/1/13     0.10%
11/4/13     0.09%
11/5/13     0.10%
11/6/13     0.11%
11/7/13     0.11%
11/8/13     0.12%
11/12/13     0.13%
11/13/13     0.13%
11/14/13     0.13%
11/15/13     0.13%
11/18/13     0.13%
11/19/13     0.14%
11/20/13     0.12%
11/21/13     0.12%
11/22/13     0.12%
11/25/13     0.14%
11/26/13     0.13%
11/27/13     0.13%
11/29/13     0.13%
12/2/13     0.13%
12/3/13     0.13%
12/4/13     0.14%
12/5/13     0.13%
12/6/13     0.13%
12/9/13     0.13%
12/10/13     0.14%
12/11/13     0.13%
12/12/13     0.14%
12/13/13     0.14%


Average:     0.13%
3.00%


Index Rate:     3.13%






